Title: To Thomas Jefferson from William Short, 29 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 29. 1791.

I informed you in my last of the 26th. inst. of the arrival of the King and Royal family at Paris, and the decree of the national assembly relative thereto and the present exercise of government. The part of the decree for recieving the declaration of the King and Queen has since been carried into execution and you will recieve inclosed the one and the other. With respect to that part which relates to the appointing a governor for the Dauphin, some dispositions were made yesterday and among others it was determined that the members of the assembly should be ineligible. This proceeds from the jealousy which has always reigned among the members of the several parties and from a desire to please those out of doors.—The Duke de la Rochefoucauld would have been certainly appointed though he had with much propriety determined to refuse it. It is highly probable at present that it will be M. de Condorcet. The Marquis de la fayette begun his new function of the King’s keeper immediately on his return to Paris. He postpones asking the assembly to particularize their decree so as that he may have only to follow precise instructions with respect to this custody; for which he is blamed by some of his friends. On the whole his post becomes every day more untenable. He is too generous to act with respect to the King and Queen as the people of Paris exact. This confirms the popular opinion of his connivance with them for which he is publicly denounced in a number of clubs and journals. In the mean time the necessity of a vigilant guard forces him to do many things which present him in the most insupportable and tyrannical posture both to the King and Queen and even to a great number of the patriotic part of the assembly. It seems impossible under these circumstances that he should be long without losing the attachment of both parties and the confidence of the people.

The assembly are daily recieving addresses from all quarters of the Kingdom and from all orders civil and military. Most of these were written before the King’s arrestation was known and are in a style alarmingly republican. It is this circumstance which contributed to induce the assembly, of which a majority are decidedly for supporting the shadow of monarchy, to suspend the election of their successors. The electors, in a neighbouring department had been chosen. They immediately sent a deputation to the assembly to inform them of this circumstance and to express their obedience to the assembly particularly with respect to the suspension of the elections. This example will probably be followed by most of the departments in the first instance, as in such cases men naturally follow one another; but I doubt whether it will last long. It seems clear to me that a great opposition is forming in the spirit of the people without, to that of the members within, the assembly. The latter as I have said wish to support the form of a monarchy. The former are becoming every day under the influence of their clubs, leaders and journals, more and more averse both to the substance and form. You may judge of the spirit of the people of Paris who have much influence on those of the provinces, from the popular journals which you will recieve by the way of Havre together with the usual papers.—These journals are hawked about the streets, cried in every quarter of Paris and sold cheap or given to the people who devour them with astonishing avidity. Should this spirit propagate itself as seems certain, the present assembly will be obliged to abandon the helm. They are already denounced by these journals as being sold to the court, as forging the addresses from the provinces (this you know is a reproach which has been long made to them by the aristocrats and often with reason) approbatory of their present proceedings. The most popular members are accused of wishing to reestablish despotic government in the person of the monarch, whose usual epithet is now Louis le faux or Louis le parjure. Depositions are printed as having been taken from people who have a perfect knowlege of the Marquis de la fayette and M. Bouillé having favored the King’s escape, and having endeavoured to escape themselves. A thousand such extravagances repeated every day cannot fail in the end to produce an effect on the minds of the people. The Queen’s declaration seems to inculpate the Marquis as she says they passed through a door which he had informed the assembly had been particularly guarded that night, as information had been given that they were to pass there. Some think still that they went through another passage for which false keys were made. If so it is probably with a  design to injure the Marquis that the contrary is asserted. In addition to this his insisting on the King’s being allowed to go to St. Cloud, and resigning because the guard refused to obey him in it, and his connexion with and responsibility having always taken on him to answer for M. de Bouillé, are constantly quoted in proof.
It is now known that he was the chief of the plan for the King’s leaving Paris and had given orders for arranging the troops under his command so as to secure his journey to, and stay at, Montmedi. The troops were not in the secret, but it was thought that the presence of their sovereign would insure their fidelity. Many suppose also that an Austrian garrison for greater security would have been marched to Montmedi which is in the neighbourhood of Luxemburg.
As yet nothing is known of the effect which the King’s arrestation has produced abroad. The present uncertain state of politics among the principal European States leaves it impossible to conjecture whether any or what measures will be adopted in consequence of it. If they act separately their interference will produce no effect, and it would seem little probable that powers who have all the appearance of being at the eve of hostilities among themselves could act in concert.
The negotiations at Sistovic still continue but give little hopes of a speedy reconciliation. The Emperor gives symptoms by the disposition of his troops, of expecting to renew the war with the Turk. The Empress redoubles her preparations in the Baltic and speaks in a tone correspondent to the respectable state of defense she has prepared. G. Britain continues her naval equipments and it is said is only now waiting for the return of an express from Petersburg in order to take decisive measures. All the symptoms indicate that the fleet is to go into the Baltic. Still I am told that there has been a much greater rise on the Mediterranean than the Baltic insurance. This circumstance astonishes a good deal here and is considered as inexplicable from any of M. de la Luzerne’s letters.
The person sent by the King to the Prince de Condé with the decree of the assembly injoining his return, writes that he was at Worms the 22d., that he had been well recieved, and was to follow the Prince to Coblentz where he is to have his answer. Numbers of French refugees and all the Princes are assembled in that quarter. Their inveteracy against the present order of things is as great as it can be, but it does not appear that they have any well grounded hopes of being supported from abroad and it is certain they have no means of doing any thing of themselves.

Simolin has exempted himself from all suspicion in the affair of the passeport by a letter written to M. de Montmorin and published in the journals. It appears that the person for whom he asked it was really a Russian, and by strategem induced him to obtain a duplicate which was given to the King.
The assembly have passed a decree prohibiting any person’s leaving the Kingdom without a passeport. Foreigners are to recieve it from their respective ministers; citizens, from the municipalities. In both cases the signalement of the several persons is to be expressed in the passeport.
I omitted in my last inclosing you a copy of my answer to M. de Montmorin. Several of the corps diplomatique, and particularly the Spanish Ambassador told me they intended answering it somewhat in that style. I have not heard any thing for a long time from Carmichael. I will inform you in a letter I shall write by the way of Havre of a conversation I had with Reyneval on the subject of your letter of March 19. Things relative thereto remain as when I last wrote to you.
You will recieve also inclosed a letter for the Secretary of the treasury and a copy of my No. 69. This letter will go by the English Packet.
 I mentioned in my No. 70. that I had seen Drost, that he hopes he shall be able to comply with your wishes in going to America, but that he is certain it cannot be before next spring, that in the mean time he would have the proper instruments made here and could give directions for the buildings to be erected before his arrival so as to lose no time, that he thinks it would be best to have four presses made, but that two would do for the present, that they will cost about 22,000 ₶ each, that he will undertake to teach the art of assaying to any person you may designate, and finally that he was to determine in a fortnight whether he would engage to go. I am with the sentiments of attachment & affection, of which I hope you are well persuaded, my dear Sir, your friend and servant,

W. Short


P.S. In your letter of March 15. you observe that the papers had not been recieved from my secretary as I expected during my absence. They were certainly regularly sent, and I hope will have been recieved with time. You add that nothing had been addressed to him, his name being unknown to you. I did not suppose it necessary to give you his name for the purpose of your addressing any thing to him, as my absence being for three months only it was certain  that I should be back before any letter from you addressed to him could arrive. I have always forgotten to give this explanation in my letters written since the reciept of yours of March 15.

